Title: From George Washington to John Moorey, 1 October 1761
From: Washington, George
To: Mooreyf, John



Sir,
[c.1 October 1761]

Since mine of the 23d Ulto the Inclosd Bill from my friend, who I instructed to negotiate the business with Horner, is come to hand and with this remark.
“You have Inclosd, Bills of Exchange for £30.15 from Mr Horner in payment of that debt you were empowered to receive from him. you will please observe he has only sent two Setts, and says in his Letter to me that he keeps the other two for fear those sent shoud miscarry. I think his reason for not sending them, or that he can suffer from the miscarriage of the whole is equally absurd.” I am Sir Yr Most Hble Servt

Go: Washington

